Equity Transfer Agreement of Anhui Xuelingxian Pharmaceutical Company


Transferor: Li Shulan (hereinafter referred to as “Party A”)
Domicile: No.238, East Renmin Road, South Urban District, Bozhou City, Anhui
Province
ID No. 342126195510160824


Transferor: Zhang Hong (hereinafter referred to as “Party B”)
Domicile: 1st Door No.1605, No. 9 Building, Beihai Xinju, Linhe Street, Erdao
District, Changchun City
ID No. 341281197808060840


Transferor: Wang Dandan (hereinafter referred to as “Party C”)
Domicile: No.238, East Renmin Road, Qiaocheng District, Bozhou City, Anhui
Province
ID No. 341281199109190880


Transferee: Binomial Biopharm Group Limited (hereinafter referred to as “Party
D”)
Legal Address: Unit 04, 7/F, Bright Way Tower, No. 33 Mong Kok Road, Kowloon,
Hong Kong
No. of Registration Certificate: 51135670-000-09-09-1
Legal Representative: Tsai, Meili
Post: Executive Director

 
 

--------------------------------------------------------------------------------

 


Anhui Xuelingxian Pharmaceutical Company (hereinafter referred to as “the
Company”) was incorporated on July 23, 2008, which is contributed by Li Shulan
with the amount of 2.072 million Yuan, Zhang Hong with the amount of 1.554
million Yuan and Wang Dandan with the amount of 1.554 million Yuan, accounting
for 40%, 30% and 30% equity of the total investment respectively.


The Company has the registered capital of 5.18 million Yuan, and it is
completely merged the equity by Binomial Biopharm Group Limited with the amount
of 5.18 million Yuan.


Party D is transferred the equity by Party A with 40% equity, Party B with 30%
equity and Party C with 30% equity. The Agreement is made by the four parties
with regards to the equity transfer through negotiation:


I.
Share & Price, Performance Term and Method of the Equity Transfer



1. Party A holds 40% equity of the Company. According to the former Articles of
Association, Party A shall invest 2.072 million Yuan; and the actual investment
is 2.072 million Yuan. Now, Party A transfers 40% equity to Party D in 2.072
million Yuan.


Party B holds 30% equity of the Company. According to the former Articles of
Association, Party B shall invest 1.554 million Yuan; and the actual investment
is 1.554 million Yuan. Now, Party B transfers 30% equity to Party D in 1.554
million Yuan.


Party C holds 30% equity of the Company. According to the former Articles of
Association, Party C shall invest 1.554 million Yuan; and the actual investment
is 1.554 million Yuan. Now, Party C transfers 30% equity to Party D in 1.554
million Yuan.
 
 
 

--------------------------------------------------------------------------------

 

2. Party D shall pay 30% transfer amount to the account designated by Party A,
Party B and Party C within 30 days after the date of the Agreement coming into
effect and receiving new Business License; pay 30% transfer amount to the
account designated by Party A, Party B and Party C within 60 days; and pay 40%
transfer amount to the account designated by Party A, Party B and Party C within
90 days. Party A, Party B and Party C shall deliver all official seals and
relevant authorized signatures to the designated personnel of Party D within one
month after the Agreement coming into effect.


II.
Rights & Obligations of the Parties Concerned



Party A, Party B and Party C shall hereby guarantee that they have all requisite
power, authority and legal capacity to dispose the equity proposed to be
transferred to Party D, and the equity interests are free from any lien or
hypothec, and without any third party recourse. Otherwise, Party A, Party B and
Party C shall bear all economic and legal liabilities herein aroused.


III. Responsibilities of the Company’s Profit and Loss (Including Claims and
Debts)
Party D shall assume the profit risk and loss of the foreign-owned company after
the Company finishing all administrative examination & approval and registration
procedures like internal-to-external transfer and the registration change for
industry and commerce.


Party A, Party B and Party C shall assume the assets or debts that are not
disclosed before the equity transfer of the Company and the new shareholder
shall assume the assets or debts disclosed.


III.
Breach of Agreement



1.
Once the Agreement takes effect, the four parties shall execute actively, if one
party doesn’t completely execute in accordance with the regulations of the
Agreement, it shall assume the responsibilities according to the laws and
regulations of this Agreement.


 
 

--------------------------------------------------------------------------------

 


2.
If Party D cannot pay the equity price within the time limit, it shall pay
the liquidated damages to Party A, Party B and Party C according to 5/10000 of
the transferred amount of overdue part for each overdue day. If Party A, Party B
and Party C have loss owing to the default of Party D, and the amount
liquidated damages paid by Party D is lower than the actual loss, Part D shall
make compensation separately.



3. If Party D cannot handle procedures of change registration, or it cannot
conclude the Agreement caused by Party A, Party B and Party C, Party A, Party B
and Party C shall pay the liquidated damages to Party D with the proportion of
5/10000 of the transferred amount. If Party D has loss caused by Party A, Party
B and Party C and the amount of liquidated damages is lower than the actual
loss, Party A, Party B and Party C must make compensations separately.


IV.
Disputes Solution



The disputes aroused from this agreement shall be solved by the four parties
through negotiation; if the negotiation is failed, it can submit for arbitration
to Shenzhen Branch of China International Economic and Trade Arbitration
Commission.


V.
Change or Termination



The agreement shall be changed or terminated if one of the following situations
occurs, and the change or termination will take effect after the signing of
relevant personnel and approval of original examination organ:


The contract cannot be executed owing to force majeure factors;

 
 

--------------------------------------------------------------------------------

 


It is approved through negotiation of the relevant parties owing to change of
the situations.


VI.
Assuming of Relevant Fees



The fees related to the transfer during the transfer process (such as the fees
of certification, auditing and registration change of industry and commerce)
shall be assumed by Party D.


VII.
Conditions for Taking Effect



This agreement will take effect after the signing of the four parties and
approval of the examination organ; the four parties shall handle the procedures
for registration change in the administration organ of industry and commerce
within three days since the effective date of the agreement.


IX. This agreement has seven copies, with the four parties holding one
respectively, Anhui Xuelingxian Pharmaceutical Company holding one, the
examination organ holding one and the industry & commerce organ holding one.


Transferor (seal):
Party A (signature): Li Shulan
Party B (signature): Zhang Hong

 
 

--------------------------------------------------------------------------------

 


Party C (signature): Wang Dandan


Transferee (signature): for and on behalf of Binomial Biopharm Group Limited
Party D (signature):
       Tsai, Meili

Authorized Signature
Date: May.8, 2010

 
 

--------------------------------------------------------------------------------

 
